Citation Nr: 0415066	
Decision Date: 06/10/04    Archive Date: 06/23/04

DOCKET NO.  94-17 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to a compensable evaluation for hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1971 to 
December 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in September 
1992 and February 1995.  The matter was previously before the 
Board in June 1997, at which time, the Board noted that the 
issues of service connection for gout and varicose veins had 
been granted by rating decision in February 1994, with no 
appeal initiated.  The Board also noted that the veteran 
withdrew the issue of service connection for left ear hearing 
loss via a VA Form 9 dated in December 1993.  Consequently, 
the only issues considered on appeal were an increased 
evaluation for right ear hearing loss, service connection for 
diabetes mellitus, and a compensable evaluation for 
hemorrhoids.  The Board denied the veteran's claim for an 
increased rating for right ear hearing loss and remanded the 
remaining issues, entitlement to service connection for 
diabetes mellitus and a compensable evaluation for 
hemorrhoids, for further evidentiary development.  Review of 
the file indicates that the development has been accomplished 
and the issues are ready for appellate review.


FINDINGS OF FACT

1.  The appellant has been adequately notified of all 
pertinent laws and regulations and of the evidence necessary 
to establish her claim; all reasonable development necessary 
for the disposition of the instant case has been completed.

2.  Medical evidence shows that diabetes mellitus was not 
present during active service or manifested within one year 
thereafter, and is not otherwise related to such service.

3.  The appellant's service connected hemorrhoids are 
manifested by mild symptoms, including one irreducible, 
external skin tag measuring 1/2 to one-centimeter wide, mild 
redundant tissue and a subjective complaint of daily 
bleeding; the disability is not manifested by large 
hemorrhoids or thrombotic hemorrhoids that are irreducible, 
with excessive redundant tissue evidencing frequent 
recurrences, or persistent bleeding with secondary anemia or 
with fissures.


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by 
active service and may not be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2003).

2.  The criteria for a compensable evaluation for hemorrhoids 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1-4.3, 4.7, 4.114, Diagnostic Code 7336 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Veterans Claims Assistance Act

As a preliminary matter, the Board notes that when the 
veteran initiated his claim seeking entitlement to service 
connection for diabetes mellitus and a compensable evaluation 
for hemorrhoids, pertinent law and regulations required that 
VA determine whether the claims were well grounded.  Only if 
they were, could VA then assist the veteran in the 
development of pertinent facts and adjudicate the merits of 
the claims.  38 U.S.C.A. § 5107 (West 1991); Morton v. West, 
12 Vet. App. 477, 485 (1999).  During the pendency of this 
appeal, Congress eliminated the well-grounded-claim 
requirement and enacted substantial additions and revisions 
to the law governing VA's duty to assist claimants in the 
development of their claims.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)) 
(essentially overruling Morton).  The VCAA mandates that VA 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate a claim for a benefit, but 
does not require VA to provide assistance if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim. 

The Board conducted a detailed review of the claims folder 
and finds that the RO has fulfilled or surpassed the 
requirements of the VCAA in this matter.  The Board finds 
that numerous documents provided to the veteran, including 
rating decisions dated in September 1992 and February 1995, a 
November 1993 Statement of the Case (SOC), a July 1996 SOC, 
and supplemental SOC's dated in June 1997, December 1997, 
August 2002, and October 2003, have satisfied the requirement 
at § 5103A of VCAA in that they clearly notify him of the 
evidence necessary to substantiate his claim.  

By letters dated in June 2001 and April 2003, the RO notified 
the veteran of the VCAA and informed his of how 
responsibilities in developing the record are divided in 
accordance with VCAA.  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The June 2001 letter also advised the veteran 
that he has up to one year to send in additional information.  
The Board finds no prejudice in the advisement to submit 
evidence and information within 30 days of the letter.  In 
this regard, the Board notes that the veteran submitted a 
release for medical records for M.H.O., M.D. in November 
2002, well after the 30-day period and the one-year period 
following the June 2001 letter.

The United States Court of Appeals for Veteran Claims' 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  The RO's initial denial of the 
veteran's claims occurred in 1992 and 1995, years before the 
passage of the VCAA.  Nevertheless, the Board finds that any 
defect with respect to the VCAA notice requirement in this 
case was harmless error for the reasons specified below.  

The Court's decision in Pelegrini held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Regarding the first 
requirement, there was no information or evidence identified 
by the veteran that was not of record, including private 
records identified by the veteran.  The RO provided the 
veteran with thorough VA examinations, which have been 
associated with the record.  The development letters informed 
the veteran that VA would make reasonable efforts to obtain 
certain types of records and would continue to seek Federal 
agency records unless it is determined that additional 
efforts would be futile.  As stated above, the letter also 
informed the veteran of what he was expected to provide.  
Lastly, the letter did not advise the veteran to send in 
everything he had pertaining to his claim.  However, this 
advisement is not a "requirement."  VA OGC Prec. Op. No. 1-
2004 (Feb. 24, 2004) apparently holds the Court's finding in 
Pelegrini that a request that a claimant provide VA with any 
evidence in his or her possession that pertains to the claim 
is an explicit requirement of 38 U.S.C. § 3.159(b) and an 
implicit requirement of section 5103(a), is non-binding 
obiter dictum.  "Obiter dictum" (often abbreviated as 
"dictum") is "[a] judicial comment made during the course 
of delivering a judicial opinion . . . that is unnecessary to 
the decision in the case and therefore not precedential." 
Black's Law Dictionary 1100 (7th ed. 1999).  Precedent 
opinions of the chief legal officer of the Department and 
regulations of the Department are binding on the Board.  
38 U.S.C.A. § 7104(c) (West 2002).  

Based on the above analysis, there is no indication in this 
case that any further notification or assistance would 
produce evidence that would change the Board's decision and, 
therefore, any error for noncompliance with the notice 
provisions of the VCAA is harmless.  In this regard, while 
perfection is an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

To the extent that VA in any way has failed to fulfill any 
duty to notify and assist the appellant, the Board finds that 
error to be harmless.   Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Of course, an error is not harmless when 
it "reasonably affected the outcome of the case."  ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  
In addition, as the veteran has been provided with the 
opportunity to present evidence and arguments on his behalf 
and availed himself of those opportunities, appellate review 
is appropriate at this time.  Bernard v. Brown, 4 Vet. App. 
384 (1993).


Service Connection for Diabetes Mellitus

Service connection can be awarded for a disease or disability 
incurred or aggravated, or presumed to have been incurred in 
the line of duty while serving in the active military, naval, 
or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2003).  Service connection may be presumed 
for diabetes mellitus if it is manifested to a degree of 10 
percent within one year following separation from service.    
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2003).  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b) 
(2003).  Service connection may also be granted for a disease 
first diagnosed after service when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2003). 

Service medical records show in September 1989, the veteran 
was evaluated for diabetes, when a random sugar was 168 
during a visit to an emergency room.  Recent laboratory 
tests, including uric acid, glucose, cholesterol, and HDL 
were reviewed.  The diagnosis was hyperuricemia.   The 
veteran was referred to the Dietary Clinic for a decreased 
uric acid diet.  Providers in the Optometry Clinic noted a 
past medical history of possible borderline diabetes 
controlled with diet in March 1990. Following evaluation, 
their assessment was compound myopic astigmatism.  The 
veteran underwent evaluation for right-sided back pain in 
October 1990; urinalysis was negative.  In January 1991, the 
veteran complained he was sweating a lot at night and 
urinating and drinking more than normal.  The assessment was 
frequent urination of unknown etiology.  Urine sample was 
normal.  During his retirement examination in September 1991, 
the veteran reported a medical history of sugar in his urine.  
The physician's summary indicates that the reference was to 
sugar in urine in 1989 due to diet, but without recurrence.  
Additional notes indicate the veteran denied personal history 
of diabetes.

Post-service, the veteran underwent a VA general medical 
examination and an examination for his vision in March 1992.  
He reported excessive urination during the general 
examination.  No pertinent diagnosis was made; laboratory 
studies showed glucose level was negative for both urine and 
serum results.  Urinalysis was also negative for protein. 

Private treatment records from M.O., M.D., reveal laboratory 
results in the high range for glucose and albumin in November 
1993.  Notes indicate a borderline history of diabetes 
mellitus.

The veteran underwent a VA compensation and pension physical 
examination (C&P examination) in October 1997.  The veteran 
reported that he was told in 1988 that he had "marginal" 
diabetes mellitus.  He also indicated that his vision was 
decreasing, both near and far.  He denied ever being on a 
restricted diet, or restricted activity.  He stated he had no 
disease specific treatment for diabetes.  Following an 
examination, which included a fasting Chem 20 panel, a 
hemoglobin A1c, and a 2-hour post-prandial test, diabetes was 
ruled out at that time.  However, the examiner stated two 
fasting blood sugars were needed before the conclusion that 
there is no disease.

The veteran underwent a C&P examination in January 1998.  
Previous records were not available.  The examiner did review 
laboratory studies done in October 1997 and a few days before 
the examination; the studies included a fasting blood 
glucose, a 2-hour PP blood glucose, a random blood glucose, 
and a HGB A1c.  The veteran indicated onset of diabetes was 
in 1990.  He continued to deny a history of restricted diet, 
restricted activity, and treatment with hypoglycemics or 
insulin.  He also denied a history of ketoacidosis and 
hypoglycemia.  He indicated he may have somewhat greater 
thirst than in the past.  He disclosed that he has nocturia 
one to two time s per night.  The diagnosis was the veteran 
had no diabetic complications on the examination.

The veteran underwent a C&P examination in September 1998.  
The examiner reviewed the claims file before the examination.  
Medical history given by the veteran was essentially 
duplicative of the history he provided in January 1998.  
Following physical examination and review of laboratory 
studies, which included 2-hour fasting glucose, urinalysis, 
and hemoglobin A1c, the pertinent diagnosis was no current 
diabetes mellitus.

Laboratory studies ordered by M.H.O., M.D., in March 2002 
demonstrate fasting glucose and two-hour glucose within 
normal limits.  Half-hour, hour, and 11/2-hour glucose showed 
results in the high range.  Fasting urinalysis was negative.  
A fasting glucose in June was 112, which was in abnormal high 
range.  A laboratory note indicated patients with a fasting 
glucose in the range of 110-126 mg/dL are classified 
"impaired fasting glucose" according to 1997 American 
Diabetes Association (ADA) guidelines.  The assessment/plan 
references diabetes mellitus II.  Notes in July indicate 
subjective complaints of HbA1c results.  The assessment/plan 
again references diabetes mellitus II.  Laboratory studies in 
October 2002 show a fasting glucose in normal range.  The 
results of a HGB A1c show 6.1, which is in the abnormal high 
range.  A laboratory note indicates that the ADA recommends 
that the goal of therapy for diabetic patients should be a 
HbA1c value of less than 7 percent.  

The veteran underwent a C&P examination in July 2003.  The 
examiner reviewed the claims file.  The veteran provided a 
medical history, essentially duplicative of those given on 
previous examinations.  In addition, he stated that his 
family doctor diagnosed borderline diabetes mellitus in 1993 
and the veteran reported the laboratory test results from 
2002.  He also described symptoms of numbness and needles and 
pins in his left leg.  Following the physical examination, 
the pertinent diagnosis was diabetes mellitus type II, not 
likely, studies pending-likely metabolic syndrome.  After a 
review of laboratory and electromyography results, the 
examiner amended the examination report, indicating the tests 
were negative for diabetes.

Service personnel records do not demonstrate that the veteran 
actively served in the Vietnam area of operations during the 
Vietnam Era.

"A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service." Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  A review of the record demonstrates that 
the veteran has had isolated laboratory results that have, at 
times, shown elevation in glucose and/or protein levels.  
This occurred once in service on a random glucose in 1989, 
but as the examiner pointed out during the veteran's 
retirement physical examination, there were no recurrences in 
service.  More importantly, there was no definitive diagnosis 
of diabetes mellitus in service.  Laboratory studies 
performed a few months after the veteran's separation show 
urine and serum specimens negative for glucose or protein.  
While records do show abnormal high levels of glucose and 
albumin in November 1993, there is no definitive diagnosis, 
only a subjective complaint of borderline diabetes mellitus 
by history.

VA examinations have consistently found objective testing for 
diabetes mellitus did not support a diagnosis.  The Board 
finds that the conclusions of VA examiners, especially those 
in the most recent reports in September 1998 and July 2003, 
to be the most probative evidence of the veteran's current 
diagnosis.  Greater weight may be placed on one physician's 
opinion than another's depending on factors, such as 
reasoning employed by the physicians and whether or not and 
the extent to which they reviewed prior clinical records and 
other evidence. Gabrielson v. Brown, 7 Vet. App. 36, 40 
(1994).  In reaching this conclusion, the Board further notes 
that the "treating physician rule" that gives the opinions 
of treating physicians greater weight in evaluating medical 
evidence has been rejected in the context of veterans 
benefits claims.  See Van Slack v. Brown, 5 Vet. App. 499, 
502 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993).  
In this regard, the Board notes that VA physicians performed 
all necessary tests and reviewed the veteran's medical 
history dating back to, and including active service.  They 
were quite clear in what was required to make a definitive 
diagnosis of diabetes mellitus, and they awaited receiving 
complete results before making a final diagnosis.  Clearly, 
Dr. O. references diabetes mellitus II in his notes in 2002, 
but because the majority of his notes are illegible and very 
cursory in nature, it is difficult to assess the significance 
of such references.  What is clear is that Dr. O. never took 
action to treat the veteran for diabetes by prescribing a 
restricted diet, oral hypoglycemics, or insulin.  Nor did Dr. 
O. restrict the veteran's activities.  

Having taken all of the above factors into consideration, the 
Board finds that the competent evidence in this matter 
preponderates against the veteran's claim for service 
connection for diabetes mellitus. 


Compensable Evaluation for Hemorrhoids

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disability (Schedule) and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155 (West 2002).

The general provisions applicable to rating a disability 
provide that each disability must be viewed in relation to 
its history.  38 C.F.R. § 4.1 (2003).  Similarly, 38 C.F.R. § 
4.2 requires that the rating specialist interpret reports of 
examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability present.  Each disability must be considered 
from the point of view of the veteran working or seeking 
work.  Id.  The basis of a disability rating is the ability 
to function under the ordinary conditions of daily life, 
including employment.  38 C.F.R. § 4.10 (2003).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).

The veteran's service-connected hemorrhoids were evaluated 
under 38 C.F.R. 4.114, Diagnostic Code 7336 (Hemorrhoids).  

Under this diagnostic code, a 10 percent evaluation is 
assigned for large hemorrhoids or thrombotic hemorrhoids that 
are irreducible, with excessive redundant tissue evidencing 
frequent recurrences.  A 20 percent evaluation is warranted 
when hemorrhoids are manifested by symptoms of persistent 
bleeding and with secondary anemia or with fissures.  38 
C.F.R. § 4.114, Diagnostic Code 7336 (2003).

The veteran testified during a personal hearing at the RO in 
June 1994.  His testimony indicates as follows:

He experiences bleeding due to hemorrhoids approximately five 
days a week.  This occurs when he has bowel movements, with 
some spotting in between.  His clothes and underwear have 
been soiled due to the bleeding.  The hemorrhoids have not 
resulted in any time away from work.  He sees a doctor 
periodically and receives medications for his hemorrhoids.  
(Transcript (T.) at pp 7-12).

The veteran reported during an October 1997 VA C&P 
examination that he has bleeding daily with every stool in 
the water and on his stool.  He denied any history of anemia 
or lightheadedness.  The veteran reported no fecal leakage 
and no indices of a thrombotic hemorrhoid at all.  Subjective 
complaints indicated bleeding is one to two large areas a 
day.  Colonoscopic, anoscopic and physical examination 
revealed only mild redundant tissue in the perianal area.  
There were no fissures or evidence of fecal leakage or signs 
of anemia.  The diagnosis was mild hemorrhoids with redundant 
tissue-external tags; no fissures, no history of anemia, and 
no hemorrhoids that are large or thrombosed.
  
A complete blood count was taken on the veteran in January 
1998 during an unrelated C&P examination.  The results were 
all within normal range.

G.T.H., M.D. evaluated the veteran for hemorrhoidal disease 
in March 1998.   Dr. H. performed a proctoscopy on the 
veteran, which revealed no tumors in the lower rectum, but 
there were moderately enlarged internal hemorrhoids, 
approximately a stage II.  The impression was prolapsing 
internal hemorrhoids with bleeding.  He indicated the veteran 
had undergone rubber band ligation of these internal 
hemorrhoids and would undergo a repeat rubber banding in 
three months.

During the VA C&P examination in September 1998, the veteran 
reported minor bleeding intermittently (approximately 
once/month) without rectal pain.  The veteran denied loss of 
time or wages related to hemorrhoids.  Physical examination 
demonstrated two external hemorrhoids, non-thrombosed and 
non-painful.  No signs of anemia or evidence of bleeding was 
noted.  No fissures were observed.
  
The veteran underwent a VA fee-basis physical examination in 
November 2001 for hemorrhoids.  The examiner noted he had no 
medical records for review.  Current pertinent complaints 
included streaks of blood in stools associated with a painful 
swelling and itching of the hemorrhoids 4-5 times/week and 
expelling an occasional large blood clot.  Physical 
examination revealed no evidence of fissures, fecal leakage, 
or ulcerations.  There were external skin tags, measuring 1/2 
to one-centimeter wide, at three and nine o'clock, which are 
reducible, and another at six o'clock that is irreducible.  
Complete blood count was in normal range except for elevated 
white blood cells.  The examiner concluded there was no 
clinical evidence of malnutrition or anemia.

Dr. O's treatment records from February to October 2002 show 
no complaints or treatment for hemorrhoids.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.   
See Francisco v. Brown, 7 Vet. App. 55, 59 (1994).  The Board 
notes that the veteran is not entitled to a "staging" of 
ratings based on separate periods based on the facts found 
during the appeal period because the present claim is not 
based on an initial assignment of a rating disability.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  Current evidence 
of disability does not warrant a compensable rating for 
hemorrhoids.  Evidence consistently shows that the veteran's 
service connected hemorrhoids does not manifest itself by 
symptoms of large hemorrhoids or thrombotic hemorrhoids that 
are irreducible.  On his latest examination, one external 
skin tag was irreducible; but it was small and it was not 
thrombosed.  Although some redundant tissue was observed, it 
was described as "mild," not excessive.  Thus, the amount 
of redundant tissue failed to substantiate frequent 
recurrences.  The Board is confident that the veteran is 
personally convinced that the level of disability for his 
service-connected hemorrhoids has increased.  In this regard, 
the Board notes the veteran's repeated and consistent 
complaints of bleeding.  However, objective evidence does not 
support a higher evaluation, in that, examination results 
have consistently failed to show secondary anemia or 
fissures.  

Ultimately, the Board must conclude that the medical evidence 
in this case is controlling and is simply overwhelmingly 
against the claim.  In such circumstances, the benefit of the 
doubt doctrine is not for application. 


ORDER

Service connection for diabetes mellitus is denied.

A compensable evaluation for hemorrhoids is denied.



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



